Citation Nr: 1514169	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-25 737 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an increased apportionment to estranged spouse in excess of $45.00 per month.


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  The appellant is his spouse or his ex-spouse, as it is unclear from the record whether they are still married.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 special apportionment decision, which granted an apportionment in the amount $45 monthly to the appellant.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify both parties if further action is required.


REMAND

Additional development is needed prior to the adjudication of this claim.

In April 2009, the appellant filed a claim for apportionment of the Veteran's benefits.  An August 2009 special apportionment decision granted $45 monthly to the appellant, as his spouse, under 38 C.F.R. § 3.450.  The appellant submitted a notice of disagreement (NOD) in September 2009 indicating that she would be satisfied with $125.00 per month.  The claims file contains a January 2010 special apportionment decision, which granted the appellant's apportionment to $125.00 per month.  However, the Board notes that there is no signature on this decision indicating that this grant was approved. 

On March 8, 2010, the Veteran was sent a letter notifying him of the appellant's NOD and indicating that a monthly apportionment to the appellant of $125.00 had been proposed.  In a March 2010 statement, the Veteran indicated that his wife was estranged. 
In May 2010, the Veteran and the appellant were each sent a copy of the same statement of the case (SOC) indicating that the appellant had been granted a monthly apportionment of $45.00 and denying an increased apportionment in excess of this amount.  In June 2010, the appellant submitted a substantive appeal with regard to this issue.  In a separate July 2014 unrelated application for entitlement to a pension, the Veteran indicated he was divorced.  A March 17, 2015, letter from VA to the Veteran indicated that the appellant was still receiving an apportionment of $45.00 per month.  

Upon a divorce from a Veteran, the ex-spouse loses his or her status as a Veteran's spouse, including any potential entitlement to an apportionment of his or her VA disability compensation.  See 38 U.S.C.A. §§ 101(31), 5307 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50(a), 3.450, 3.451, 3.452 (2014).  Therefore, if the Veteran and the appellant are, in fact, divorced, the appellant would be no longer entitled to apportionment under any circumstances, effective the date of the divorce.  As such, this issue must be remanded to verify whether the Veteran and the appellant are, in fact, divorced, and if so, the date of the divorce.

Additionally, in cases involving simultaneously contested claims, such as this one, VA has additional regulatory responsibilities as to notification of the parties involved at each stage of the process.  See 38 C.F.R. § 19.100 (2014), et seq; 38 C.F.R. § 20.3(p) (2014).  In contested claims, all interested parties will be specifically notified of the action taken by the RO in the claim and of the right and time limit to initiate an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100 (2014).

Upon filing of a notice of disagreement in a simultaneously contested claim, all interested parties, will be furnished with a copy of the SOC, such copy to contain only information which directly affects the payment or potential payment of the benefit(s) which is (are) the subject of the contested claim.  38 C.F.R. § 19.101 (2014).  The interested parties will also be apprised of the requirements for filing a substantive appeal to the Board.  Id.

Furthermore, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the claim.  38 C.F.R. § 19.102 (2014).

As the Veteran in the current appeal is clearly an interested party with respect to the apportionment claim, he should be provided a copy of the January 22, 2015, notification letter regarding certification of this claim to the Board, as well as notice of the content of the substantive appeal and of his right to testify at a personal hearing, if he so desires.

Finally, information concerning the Veteran's income, assets, and expenses are critical to the Board's consideration of the issue on appeal.  Accordingly, upon remand, VA should request that the Veteran and the appellant complete new VA Form 21-0788s to determine the current financial status of each party.  In addition, both parties should be asked to submit additional financial records to help corroborate their reported monthly income and expenses, to include any bank records, court records, and bills.

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran and the appellant are, in fact, divorced.  If so, obtain documentation of this divorce which verifies the exact date of divorce. 

2. Provide the Veteran with notice of the content of the substantive appeal filed by the appellant in June 2010 and pertinent supporting documents, notice that this issue has been appealed and certified to the Board, and notice of the Veteran's right to testify at a personal hearing, if he so desires.  An appropriate period of time should be allowed for response from the Veteran.

3. The RO/AMC should furnish VA Forms 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to both the Veteran and appellant and request updated financial status information.  Any financial status questionnaire provided should request detailed information regarding all current sources of income and expenses, together with the amount of spousal support being paid/received.  Supporting documentation from the parties should be requested, to include any bank records, court records, and bills.  The parties should also be asked to identify all types of welfare assistance received from State government, to include both cash assistance and assistance in any other form, including as housing, food stamps, and payment of medical expenses.

4. Then, readjudicate the claim.  A supplemental statement of the case (SSOC) should be provided to both parties, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After both parties have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

Both parties have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




